                        Case 19-25189-PGH   Doc 31     Filed 02/06/20    Page 1 of 1


                                UNITED STATES BANKRUPTCY COURT
                                 SOUTHERN DISTRICT OF FLORIDA
IN RE:
                                                            CASE NO.: 19-25189-JKO
DEBORAH JOY BISE,                                           Chapter 13

      Debtor.
________________________/

                           OBJECTION TO CLAIM ON SHORTENED NOTICE

                               IMPORTANT NOTICE TO CREDITOR:
                              THIS IS AN OBJECTION TO YOUR CLAIM

        This objection seeks either to disallow or reduce the amount or change the priority status of
the claim filed by you or on your behalf. Please read this objection carefully to identify which claim
is objected to and what disposition of your claim is recommended. Upon the filing of this objection
an expedited hearing on this objection will be scheduled on the date already scheduled for the
confirmation hearing in accordance with Local Rule 3007-1(B)(2).

Pursuant to Bankruptcy Rule 3007 and Local Rule 3007-1, the debtor objects to the following claim filed
in this case:
 Claim Name of Claimant                 Amount of           Basis for Objection and
 No.                                    Claim               Recommended Disposition
    6      Internal Revenue Service        $28,314.05       Basis for Objection: Debtor objects to
           PO Box 7346                                      this claim as she had no taxable or
           Philadelphia, PA 19101-7346                      negligible income in 2015, 2016, 2017
                                                            and 2018.
                                                            Recommended Disposition: The claim
                                                            should be stricken in its entirety.

The undersigned acknowledges that this objection and the notice of hearing for this objection will be
served on the claimant and the debtor at least 14 days prior to the confirmation hearing dated and that a
certificate of service conforming to Local Rule 2002-1(F) must be filed with the court when the objection
and the notice of hearing are served.

Date: February 6, 2020.                      FLORIDA DEBT RELIEF CENTER, LLC
                                             Attorneys for the Debtor
                                             2385 NW Executive Center Drive, Suite 100
                                             Boca Raton, Florida 33431
                                             Telephone: (954) 535-9905
                                             Facsimile: (954) 337-8500 fax
                                             jeff@itsjustdebt.com

                                             By:_/s/ Jeffrey H. Tromberg, Esq.
                                                 Florida Bar No.: 882542



LF-70 (rev. 12/01/09)
